DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 9/24/2019, in which claims 1-9 are currently pending. The application claims foreign priority to 201910309977.4 , filed 04/17/2019.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 9/24/2019. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
5- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6- Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 1, which reads “…a micro-hole array by micro EDM, wherein the micro-hole array matches an optical glass lens array, and the mold is made of a hard metal material which is conductive and meets strength and temperature requirements; …and 3) pre-fabricating a glass preform and placing the glass preform in the mold…”, the underlined clauses appear to present the following indefiniteness issues:
a-  claim 1 is rejected in view of the limitation “EDM”. A person having ordinary skills in the art will find the claim indefinite because the limitation "EDM" has not been defined in the claim.
The limitation “EDM” seems to be an acronym/abbreviation, however in order to avoid leaving a person having ordinary skills in the art in doubt or confusion or misinterpretation of the limitation, the acronym/abbreviation has to be clearly defined at least once.

b- claiming the metal to be particularly “conductive” appears unclear as to whether the limitation pertains to electric conductivity or to thermal conductivity or to any other conductivity (mechanical, sound ..etc.).
c- The metal material is claimed to meet “ strength and temperature requirements”. It is not clear to which requirement the claim pertains to, nor to what level of strength (mechanical? Tensile? ) and temperature the material is claimed to meet these requirements at. 
d- placing the glass preform “in the mold” is unclear as to whether the preform is placed on top of the mold, or whether it is introduced inside and incrusted in the volume of the mold.
  
Claims 2-9 are similarly rejected by virtue of their dependence on claim 1.


Allowable Subject Matter

7- Claim 1-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and given the general understanding of the claims as presented.

The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
A micro- and nano- hot embossing method for an optical glass lens array, comprising: 1) preparing a mold with a micro-hole array by micro EDM, wherein the micro-hole array matches an optical glass lens array, …
2) preparing a nano nitride-based graded composite coating on a surface of the mold by magnetron sputtering; and 3) pre-fabricating a glass preform and placing the glass preform in the mold; heating the glass preform and hot embossing by a glass molding machine in vacuum… and demolding to produce the optical glass lens array.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Liu and Houlihan and Hartmann. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886